     Case 1:21-cv-01085-NONE-EPG Document 10 Filed 08/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    PRIETO AUTOMOTIVE, INC., et al.,                   Case No. 1:21-cv-01085-NONE-EPG
11                         Plaintiffs,
12              v.                                       ORDER REGARDING JOINT
                                                         STIPULATIONS
13    VOLVO CAR USA, LLC, et al.,
                                                         (ECF Nos. 5, 9)
14                         Defendants.
15

16             This matter is before the Court on two joint stipulations extending the time for Defendants

17   to respond to the complaint and setting a briefing schedule if a motion to dismiss is filed. (ECF

18   Nos. 5, 9). The first stipulation was filed on August 2, 2021, by Plaintiffs and Defendant Volvo

19   Car USA, LLC, requesting an extension of time until August 19, 2021, for Volvo to respond to

20   the complaint, and agreeing that, if Volvo files a motion to dismiss the complaint, rather than

21   answering the complaint, the deadline for Plaintiffs to file an opposition to Volvo’s motion is

22   September 10, 2021, and Volvo’s deadline to file its reply in support of its motion is September

23   24, 2021. (ECF No. 5). The second stipulation was filed on August 4, 2021, by Plaintiffs and

24   Defendant Haron Motor Sales, Inc. (ECF No. 9). The second stipulation notes that Haron has

25   already filed a motion to dismiss (ECF No. 7), but requests to withdraw the motion to dismiss and

26   for Haron to have the same deadlines as Volvo to respond to the complaint and for the parties to

27   have the same deadlines as with Volvo to brief any motion to dismiss that might be filed. (ECF

28   No. 9).
                                                         1
     Case 1:21-cv-01085-NONE-EPG Document 10 Filed 08/05/21 Page 2 of 2


 1           Having reviewed the two joint stipulations (ECF Nos. 5, 9), and for good cause shown, IT

 2   IS ORDERED as follows:

 3           1.     The Clerk is directed to designate Defendant Haron Motor Sales, Inc.’s Motion to

 4   Dismiss (ECF No. 7) as withdrawn;

 5           2.     Defendant Volvo Car USA, LLC and Defendant Haron Motor Sales, Inc. shall file

 6   a response to complaint no later than August 19, 2021; and

 7           3.     If Defendant Volvo Car USA, LLC or Defendant Haron Motor Sales, Inc. files a

 8   motion to dismiss the complaint, the deadline for Plaintiffs’ opposition is September 10, 2021,

 9   and the deadline for the Defendant who filed the motion to dismiss to reply is September 24,

10   2021.

11
     IT IS SO ORDERED.
12

13      Dated:     August 5, 2021                             /s/
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
